     Case 3:19-cr-01787-BAS Document 1166 Filed 06/22/20 PageID.3833 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                            Case No. 19-cr-01787-BAS-9
12                                     Plaintiff,
                                                          ORDER DENYING MOTION FOR
13          v.                                            RELEASE ON HOME
                                                          CONFINEMENT
14   HEATH SEAN SILVERCLOUD,
15                                   Defendant.           [ECF No. 1164]
16
17         Defendant Heath Sean Silvercloud sends a letter to the Court seeking release to home
18   confinement because of the COVID-19 virus. A district court generally “may not modify
19   a term of imprisonment once it has been imposed.” 18 U.S.C. § 3582(c); see also Dillon
20   v. United States, 560 U.S. 817, 825–26 (2010). A narrow exception, compassionate
21   release, allows a court to reduce a sentence for “extraordinary and compelling reasons.”
22   18 U.S.C. § 3582(c)(1)(A)(i).
23         However, a court may only consider a defendant’s motion for compassionate release
24   “after the defendant has fully exhausted all administrative rights to appeal a failure of the
25   Bureau of Prisons to bring a motion on the defendant’s behalf” or “the lapse of 30 days
26   from the receipt of such a request by the warden of the defendant’s facility, whichever is
27   earlier.” Id. In other words, Mr. Silvercloud must first seek compassionate release from
28   the warden of the facility where he is being housed before he turns to the Court for relief.

                                                    -1-
                                                                                           19cr1787
     Case 3:19-cr-01787-BAS Document 1166 Filed 06/22/20 PageID.3834 Page 2 of 3



 1         “Requiring inmates to exhaust their administrative remedies before seeking court
 2   intervention serves several purposes. First, it protects administrative agency authority by
 3   guaranteeing agencies the ‘opportunity to correct [their] own mistakes.’” United States v.
 4   Ng Lap Seng, __ F. Supp. 3d __, 2020 WL 2301202, at *6 (S.D.N.Y. 2020) (quoting
 5   Woodford v. Ngo, 548 U.S. 81, 89 (2006)). “Second, it promotes efficiency since claims
 6   ‘generally can be resolved much more quickly and economically in proceedings before an
 7   agency than in litigation in federal court.’” Id. This Court agrees with the vast majority of
 8   courts in this circuit that have found such an exhaustion to be mandatory. See, e.g., United
 9   States v. Stanard, No. CR 16-320-RSM, 2020 WL 1987072, at *4 (W.D. Wash. Apr. 27,
10   2020); United States v. Otero, No. 17-cr-879-JAH, 2020 WL 1912216, at *3 (S.D. Cal.
11   Apr. 20, 2020); United States v. Allison, No. CR 16-5207-RBL, 2020 WL 1904047, at *2
12   (W.D. Wash. Apr. 17, 2020); United States v. Fuller, No. CR 17-0324 JLR, 2020 WL
13   1847751, at *2 (W.D. Wash. Apr. 13, 2020); United States .v Aguila, No. w:16-0046-TLM,
14   2020 WL 1812159, at *1 (E.D. Cal. Apr. 9, 2020); United States v. Carver, No. 4:19-CR-
15   06044-SMJ, 2020 WL 1604968, at *1 (E.D. Wash. Apr. 1, 2020).
16         Here, Mr. Silvercloud provides no evidence that he has sought release from the
17   Bureau of Prisons. Therefore, the Court denies the request for a sentence reduction without
18   prejudice.
19         Additionally, to the extent Mr. Silvercloud seeks release on home confinement, this
20   Court lacks jurisdiction to transfer him to home confinement, even under the
21   compassionate release provisions. The Attorney General, and, by designation, the Bureau
22   of Prisons, has the exclusive authority to determine custody placements including home
23   confinement. Reeb v. Thomas, 636 F.3d 1224, 1226–28 (9th Cir. 2011). “‘While a [district
24   court] judge has wide discretion in determining the length and type of sentence, the court
25   has no jurisdiction to select the place where the sentence will be served. Authority to
26   determine place of confinement resides in the executive branch of government and is
27   delegated to the Bureau of Prisons.’” United States v. Ceballos, 671 F.3d 852, 855 (9th
28   Cir. 2011) (quoting United States v. Dragna, 746 F.2d 457, 458 (9th Cir. 1984) (per

                                                 -2-
                                                                                           19cr1787
     Case 3:19-cr-01787-BAS Document 1166 Filed 06/22/20 PageID.3835 Page 3 of 3



 1   curiam)). To the extent Mr. Silvercloud is asking to be released on home confinement, he
 2   must direct this request to the Bureau of Prisons.
 3                                        CONCLUSION
 4         Mr. Silvercloud’s request for release on home confinement is DENIED. This Court
 5   lacks jurisdiction to grant that request. Mr. Silvercloud must direct his request to the
 6   Bureau of Prisons.
 7         IT IS SO ORDERED.
 8
 9   DATED: June 19, 2020
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -3-
                                                                                      19cr1787
